Title: To Thomas Jefferson from David Humphreys, 21 July 1791
From: Humphreys, David
To: Jefferson, Thomas



Sir
Mafra July 21st. 1791

I came to this place a few days ago, in order to avoid the heat of Lisbon. But before I left Lisbon, I had a conference with M. de Pinto, on the subject suggested for his consideration in your letter of March 15th, and enforced on me in the beginning of the cyphered part of your letter dated April 11th. He seemed to accord fully with you in his ideas of the propriety and utility of the measure. But observed that it rested with the Board of Commerce to arrange all regulations of that nature, and requested a copy of the Report of the Committee of Congress to lay before that Board. I gave him a copy accordingly. I conjecture the proceedings of these Boards are slow, and that no decision must be soon expected. On proper occasions, I shall not omit to resume the conversation on such topics as I may judge most likely to conduce to the accomplishment of your wishes.
By the first private intelligence from France, after the return of the Royal Family to Paris, we learned, that the King, Queen, and other Branches of it were kept seperately, with five Centinels at their doors. By the last advices, the opinion is more prevalent than it has lately been, that every thing will settle into quiet, and that the Nation will not be exposed to the immediate horrors of a foreign or civil war.
The neighbouring Powers appear to be too much occupied with their own affairs, to interfere in those of France, in the manner which their inclinations might prompt them to do. The Government of Spain is not without apprehension, that the same spirit may insinuate itself into that Kingdom, which has wrought such changes in the neighbour-State. This apprehension, which has for some time past excited great precautions, has lately produced some Regulations favorable to the Subjects of that Government.
The Congress of Sistove not having been able to effect a pacification in the North, there is a probability hostilities will recommence between the Emperor and the Port, which will not leave the former at liberty to interpose his force in attempts to thwart the Revolution of France.
In this Country perfect tranquility exists.—The recent publication of a small Theological work, written by an Ecclesiastic, who is a Member of the Tribunal for the examination and licensing of Books, has surprised me more than any other circumstance which has happened since my residence here. It is an Analysis of the Profession of Faith of Pope Pius IV, and inculcates very different opinions from  those entertained by bigotted Roman Catholics. The Writer does not believe in the Infallibility of the Successors of St. Peter: on the contrary he shews that they have published many Bulls replete with errors, particularly with respect to interference in affairs of civil Government. It is said the farther impression and sale of this Work is prohibited, in consequence of a private Order obtained by the Nuncio from the Court. But I have had the perusal of one of the Copies.—With Sentiments of the highest esteem I have the honor to be, Sir, Your Most obedt & most humble servant,

D. Humphreys

